DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al., US 20150028602 (hereinafter Shimizu).
Regarding claim 1, Shimizu teaches an attachment mechanism comprising: 
an assembly (5c; Fig 21) including an engagement member (30b; 40; 43; 45a) moveable between a retracted position (Fig 22) and an extended position (Fig 21), a latch member (100) movable between a latched position (Fig 22) and an unlatched position (Fig 21), and a fastener member (105a) moveable between an unlock position (Fig 22) and a lock position (Fig 21); and 
a housing (2) configured to receive the assembly, the housing having a receptacle (6a) formed therein configured to receive the engagement member of the assembly in the extended position (Fig 21); 
wherein, during insertion of the assembly into the housing (Fig 21), the latch member of the assembly is configured to automatically move from the latched position to the unlatched position (movement of 100 from Fig 22 to Fig 21 as 5c is inserted into 2; [0137]) and the engagement member of the assembly is configured to automatically move from the retracted position to the extended position into the receptacle of the housing (movement of 36a from Fig 22 to Fig 21 as 5c is inserted into 2; [0137]); 
wherein, in response to movement of the latch member to the unlatched position, the fastener member is configured to automatically move from the unlock position to the lock position (when 100 is depressed by 2, 105a is automatically moved upward allowing 30b to extend and assumes a locking position to 32a; Fig 21) to lock the engagement member in the extended position for attachment of the assembly to the housing (Fig 21).
Regarding claim 2, Shimizu teaches the attachment mechanism of claim 1 wherein the engagement member (30b) of the assembly (5c) comprises an engagement plate (32), an engagement pin (32a) configured to cooperate with the engagement plate (32 cooperates with  32a by working with each other to control movement of 30b meeting Merriam-Webster definition for cooperate), and an engagement spring (43) configured to bias the engagement member toward the extended position [0136].
Regarding claim 4, Shimizu teaches the attachment mechanism of claim 1 wherein the latch member (100) comprises a latch plate (top surface 105; Fig 20) configured to cooperate with the fastener member (105a; cooperates with top surface 105 by working with each other to control movement of 100 meeting Merriam-Webster definition for cooperate) and a latch spring (107) configured to bias the latch member toward the latched position [0133].
Regarding claim 6, Shimizu teaches the attachment mechanism of claim 1 wherein the fastener member (105) comprises a fastener arm (105) configured to cooperate with the engagement member (30B; Fig 22) and a fastener spring (107) configured to bias the fastener member toward the lock position (Fig 22; [0133]).
Regarding claim 7, Shimizu teaches the attachment mechanism of claim 6 wherein the fastener member (105a) is configured for rotational movement (105a rotates around 102; see movement between Fig 21 and Fig 22) and the fastener spring (107) comprises a torsion spring [0133]).
Regarding claim 8, Shimizu teaches the attachment mechanism of claim 6 wherein the fastener member (105a) is further configured for manual movement from the lock position (Fig 21) to the unlock position (Fig 22; manually opening 5c from 2 results in moving 105a from lock position to unlock position; [0136]) and wherein, in response to movement of the fastener member from the lock position to the unlock position, the engagement member (30b) is configured to move from the extended position (Fig 21) to the retracted position for detachment of the assembly from the housing (Fig 22).
Regarding claim 9, Shimizu teaches the attachment mechanism of claim 1 wherein the assembly (5c) is part of a first module and the housing (2) is part of a second module (1; Fig 21, both 5c and 2 are standardized units for use together meeting the Merriam-Webster definition of module).
Regarding claim 10, Shimizu teaches the attachment mechanism of claim 9 wherein the first module (5c) comprises a first vehicle seat component and the second module (1) comprises a second vehicle seat component (A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed, as a vehicle seat component, does not differentiate the claimed apparat us from a prior art apparatus if the prior art has all the structural limitations of the claim.  Shimizu has all the structural limitations of the claim.  In Shimizu paragraph 0001, the technical field of the invention relates to an opening/closing body locking device that is used to lock an opening/closing body in a closed state, essentially the same as the claimed invention connecting an assembly into a housing .  This technical field covers vehicle seats as well as vehicle glove boxes).
Regarding claim 11, Shimizu teaches the attachment mechanism of claim 9 wherein the attachment of the assembly (5c) to the housing (2) provides a mechanical connection between the first module and the second module (Fig 21; the attachment of 5c to 2 via 30b is a physical connection process and not a chemical or biological process meeting the Merriam-Webster definition of mechanical).
Regarding claim 14, Shimizu teaches an attachment mechanism comprising: 
an assembly (5c; Fig 21) including an engagement member (30b) moveable between a retracted position (Fig 22) and an extended position (Fig 21) and a latch member (100) movable between a latched position (Fig 22) and an unlatched position (Fig 21), wherein the engagement member is configured to be held in the retracted position by the latch member in the latched position (Fig 22) ; and 
a housing (2) configured to receive the assembly (Fig 21), the housing having a receptacle (6a) formed therein configured to receive the engagement member of the assembly in the extended position (Fig 21); 
wherein, during insertion of the assembly into the housing, the latch member of the assembly is configured to automatically move from the latched position to the unlatched position (movement of 100 from Fig 22 to Fig 21 as 5c is inserted into 2; [0137]) and wherein, in response to movement of the latch member to the unlatched position, the engagement member of the assembly is configured to automatically move from the retracted position to the extended position into the receptacle for attachment of the assembly to the housing (movement of 36a from Fig 22 to Fig 21 as 5c is inserted into 2; [0137]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., US 20150028602 (hereinafter Shimizu).
Regarding claim 15, while Shimizu doesn’t explicitly disclose a method for attaching a first module to a second module, Shimizu does disclose inserting an assembly associated with the first module (5c) into a housing (2) associated with the second module (1) and configured to receive the assembly (Fig 21), wherein the assembly includes an engagement member (30b) moveable between a retracted position (Fig 22) and an extended position (Fig 21), a latch member (100) movable between a latched position (Fig 22) and an unlatched position (Fig 21), and a fastener member (105a) moveable between an unlock position (Fig 22) and a lock position (Fig 21), and wherein the housing has a receptacle (6a) formed therein configured to receive the engagement member of the assembly in the extended position (Fig 21); 
automatically moving the latch member from the latched position to the unlatched position during insertion of the assembly into the housing (movement of 100 from Fig 22 to Fig 21 as 5c is inserted into 2; [0137]); 
automatically moving the engagement member of the assembly from the retracted position to the extended position into the receptacle of the housing during insertion of the assembly into the housing (movement of 36a from Fig 22 to Fig 21 as 5c is inserted into 2; [0137]); 
in response to movement of the latch member to the unlatched position, automatically moving the fastener member from the unlock position to the lock position (when 100 is depressed by 2, 105a is automatically moved upward allowing 30b to extend and assumes a locking position to 32a; Fig 21) to lock the engagement member in the extended position for attachment of the assembly to the housing (Fig 21).
Regarding claim 16, Shimizu teaches the method of claim 15 further comprising: manually moving the fastener member (105a) from the lock position (Fig 21) to the unlock position (Fig 22; manually opening 5c from 2 results in moving 105a from lock position to unlock position; [0136]); and in response to movement of the fastener member from the lock position to the unlock position, moving the engagement member (30b) from the extended position (Fig 21) to the retracted position (Fig 22) for detachment of the assembly from the housing.
Regarding claim 17, Shimizu teaches the method of claim 15 wherein the first module (5c) comprises a first vehicle seat component and the second module (1) comprises a second vehicle seat component (A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed, as a vehicle seat component, does not differentiate the claimed apparat us from a prior art apparatus if the prior art has all the structural limitations of the claim.  Shimizu has all the structural limitations of the claim.  In Shimizu paragraph 0001, the technical field of the invention relates to an opening/closing body locking device that is used to lock an opening/closing body in a closed state, essentially the same as the claimed invention connecting an assembly into a housing .  This technical field covers vehicle seats as well as vehicle glove boxes).
Regarding claim 18, Shimizu teaches the method of claim 15 wherein the attachment of the assembly (5c) to the housing (2) provides a mechanical connection between the first module and the second module (Fig 21; the attachment of 5c to 2 via 30b is a physical connection process and not a chemical or biological process meeting the Merriam-Webster definition of mechanical).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., US 20150028602 (hereinafter Shimizu), as applied to claim 1 above, and further in view of Dimig et al., US 20030014835 (hereinafter Dimig).
Regarding claim 3, Shimizu teaches the attachment mechanism of claim 2 wherein the engagement plate (32) and the engagement pin (32a) are configured for transverse movement (see movement between Fig 21 and Fig 22 which matches the back and forth transverse movement in directions of arrows X and Y depicted in Fig 2b of the instant invention) in a first plane (defined as along the long axis of 30b in Fig 21 and in and out of the plane of Fig 21) and wherein the engagement spring (43) comprises a torsion spring configured to cooperate (43 cooperates with 32a by working with each other to control movement of 30b meeting Merriam-Webster definition for cooperate) with the engagement pin.
Shimizu doesn’t teach wherein the engagement spring comprises a coil spring.
Dimig teaches coil springs and torsion springs are equivalent biasing elements [0046] such that Dimig teaches wherein the engagement spring comprises a torsion spring.  
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Shimizu’s torsion engagement spring to be a coil spring per Dimig.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known method, and that in combination, each element would perform the same function as done separately and would have recognized the results of the combination were predictable, an attachment mechanism with a fully functioning biasing element.  
Regarding claim 5, Shimizu teaches the attachment mechanism of claim 4 wherein the latch plate (top surface 105) is configured for transverse movement (see movement between Fig 21 and Fig 22 which matches the back and forth transverse movement in directions of arrows X and Y depicted in Fig 2b of the instant invention) in a second plane (defined as along the long axis of 30b in Fig 21 and up and down of the page depicted in Fig 21)in response to contact with a surface of the housing and wherein the engagement spring comprises a torsion spring.
Shimizu doesn’t teach wherein the engagement spring comprises a leaf spring.
Dimig teaches leaf springs and torsion springs are equivalent biasing elements [0046] such that Dimig teaches wherein the engagement spring comprises a torsion spring.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Shimizu’s torsion engagement spring to be a leaf spring per Dimig.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known method, and that in combination, each element would perform the same function as done separately and would have recognized the results of the combination were predictable, an attachment mechanism with a fully functioning biasing element.  
Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., US 20150028602 (hereinafter Shimizu), as applied to claims 1 and 15 above, and further in view of Guth et al., DE 102006004629 (hereinafter Guth).
Regarding claim 12, Shimizu teaches the attachment mechanism of claim 9 wherein the attachment of the assembly (5c) to the housing (2) provides a connection between the first module and the second module or within the second module (Fig 21).
Shimizu does not teach an electrical connection.
Guth teaches it is known in the art for sensors to be used to detect position of components and work as part of an electrical circuit or connection (unnumbered circuit is discussed in paragraphs 0049, 0025, 0028, and 0029 whose numbers are from attached machine translation.  Guth’s circuit is defined in Merriam-Webster as the complete part of an electric current including usually the source of electrical energy; the complete path requiring connection of circuit components to each other) such that such that Guth teaches an electrical connection.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Shimizu’s apparatus by adding Guth’s sensor.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known method, and that in combination, each element would perform the same function as done separately and would have recognized the results of the combination were predictable, an attachment mechanism with an electrical connection.  
Regarding claim 13, Shimizu in view of Guth teaches the attachment mechanism of claim 12 wherein the electrical connection is part of an electrical power circuit or a control signal or data communication circuit (Guth, [0049; 0025; 0028; 0029]).
Regarding claim 19, Shimizu teaches the method of claim 15 wherein the attachment of the assembly (5c) to the housing (2) provides a connection between the first module and the second module or within the second module (Fig 21).
Shimizu does not teach an electrical connection.
Guth teaches it is known in the art for sensors to be used to detect position of components and work as part of an electrical circuit or connection (unnumbered circuit is discussed in paragraphs 0049, 0025, 0028, and 0029 whose numbers are from attached machine translation.  Guth’s circuit is defined in Merriam-Webster as the complete part of an electric current including usually the source of electrical energy; the complete path requiring connection of circuit components to each other) such that such that Guth teaches an electrical connection.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Shimizu’s apparatus by adding Guth’s sensor.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known method, and that in combination, each element would perform the same function as done separately and would have recognized the results of the combination were predictable, an attachment mechanism with an electrical connection.  
Regarding claim 20, Shimizu teaches the method of claim 19 wherein the electrical connection is part of an electrical power circuit or a control signal or data communication circuit (Guth, [0049; 0025; 0028; 0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for attachment mechanisms.
DE 202016100303 U1 teaches a storage device with assembly, housing, fastening elements, and electrical connection.
Singh, US 9748009 B2, teaches a container and system for handling damaged nuclear fuel and method of making the same with assembly, housing, and engagement elements.
Cosgrove, US 4809869 A, teaches a closure assembly with assembly, housing, and engagement elements,
Skudlarek, 5524786, teaches a body conforming fuel tank cap latch mechanism with assembly, housing, and engagement elements.  
Keller, US 4575136 A, teaches a tank cap having an air actuated latch with assembly, housing, and engagement elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675